Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending in this Application, Claims 6-8 are withdrawn. Claims 1-5 are examined. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References previously cited are provided in a previous Office Action PTO 892 form.  References not previously cited are found per the attached PTO-892 for this Office Action. 
A reply to the Applicants' arguments is presented after addressing the Claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated over Sato et al. [Sato] (US 2017/0342539).
As to Claims 1 and 5:
Sato discloses a film-forming powder (Sato Title and Abstract) comprising a rare earth oxyfluoride that is exemplified as an yttrium oxyfluoride (Sato [0022], [0099] example 9, [0109] comparative example 3).
Sato’s comparative example 3 (Table 2 page 13) is disclosed as having a D50 of 1.7 m, a total volume of pores having a diameter of up to 10 m having a value of 0.6 cm3/g and thus is in the range of 0.51 to 1.5 cm3/g (Table 2) as measured by as measured by mercury intrusion porisometry (Sato [0036]), considered as a mercury porisometry method.  Comparative example 3 also has a specific surface area of 13 m2/g as measured by the BET method ([0103]).  The value of 13 m2/g is within the claimed BET range of 3 to 50 m2/g. 
Regarding Claim 4, Sato discloses the limitations set forth above. 
The dispersion index value for comparative example 3 (Table 2) is 0.41 and thus is within in the claimed range of “up to 1.6” as determined by an equation identical to instant Claim 4’s Formula (1) (See Sato [0034]).

Claim Rejections - 35 USC § 103
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. [Sato] (US 2017/0342539) as applied with Sato as above.  
Regarding Claim 2, modified Sato discloses the limitations set forth above. 
Sato does not explicitly disclose whether the fraction of particles having a particle size of up to 0.3 m is up to 0.5 percent by volume.
However, Sato does disclose that the value of (D90-D10)/(D90+D10) would more preferably be close to zero (Sato [0034]).  Wherefore such a zero value such implicitly 
Wherefore an implicitly preferable Sato uniform size distribution also necessarily requires D90 = D10 = D50 because all particles are the same size for a uniform particle size distribution.—not sure what all this means
As such, because Sato discloses that D50 is preferably between 0.5 to 6 m (Sato [0015], [0032]), a preferred uniform particle distribution having a D50 particle size of 0.5-6 m implicitly results in no particle or particles of up to 0.3m in size because all particles are within the range of 0.5 to 6 m in the resulting Sato preferred uniform particles size distribution. Such distribution requires no volume, or a zero volume percent, and thus less than 0.5 % by volume, for any particle below 0.5m in size—including zero particle volume percent of particles up to 0.3 m in size. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a preferred D50 particle size of 0.5 to 6 m with a preferred implicit uniform particle size distribution as disclosed by Sato, having an implicit volume percent of zero for particles up to 0.3 m of particle size that is within the volume percent range of up to 0.5% by volume with a reasonable expectation of success. 

Regarding Claim 3, modified Sato discloses the limitations set forth above.

Although Sato does not specifically disclose employing material with a specific aspect ratio in the Claim 3 range of 1.2 to 3, Sato discloses the aspect ratio of the powder is to be in a more preferable range of 1.0 to 3.0 (Sato [0042]).  The range disclosed overlaps that of instant Claim 3 (see MPEP 2144.05 I.).  Wherefore, one or all of the values within the more preferable Sato aspect ratio range would be expected to provide for the coating material as taught by Sato ([0042]), including one within the claimed range of 1.2-3.0.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed one of the same functioning aspect ratio values of a Sato taught aspect ratio that overlaps the claimed range claimed with a reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are persuasive. 
Applicant argues that (1) Sato in view of Ibe does not disclose the claimed range of total volume of pore having a diameter of up to 10 m of 0.51 to 1.5 cm3/g because a) Examiner improperly uses the instant Specification’s disclosure wherefore the Office Action takes the position that it would have been obvious to modify Sato to use a value of 0.51 cm3/g.  
The Sato reference remains as part of the rejection.  As noted above, Sat in view of Ibe has been withdrawn.
In response in regard to the comparison with the instant Specification, the comparison with the instant Specification provides no more contribution to the rejection in regard as to whether the properties of Sato material at 0.50 cm3/g has the same or similar properties as material properties 0.51 cm3/g which abut the properties of Sato material at 0.50 cm3/g.   However, the reference of Ibe has been withdrawn and as such, the rejection has been changed. As such, this rejection is non-final. 

Applicant also argues that the comparative example 2 of the instant Specification shows unexpected results over Sato because the pore volume of instant comparative example 2 of instant Table 1, page 18, being of 0.475 g/cm3 pore volume, has a lesser deposition rate [see instant table 2).
In response, Applicant’s argument is not convincing.  Applicant’s argument regarding the value of 0.475 g/cm3 pore volume, represent a comparative example result that is not encompassed by the instant claims; the value of 0475g/cm3 does not abut the claimed value of 0.51 g/cm3 wherefore Sato’s value of 0.50g/cm3 does.
As such, Applicant’s argument concerning unexpected properties does not directly compare or address unexpected deposition results for materials having an abutting value for the instant range ending value of 0.51g/cm3 of instant Claim 1. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722